--------------------------------------------------------------------------------

Exhibit 10.1

SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT is made and entered into as of July 19, 2006,
among The Medical Exchange Inc., a Nevada corporation (the “Purchaser”), IDO
Securities Limited., a company incorporated under the laws of the State of
Israel (the “Company”) and the selling shareholders whose names, addresses and
signatures are set forth on the Signature Pages to this Agreement (the “Vendors”
and collectively with Purchaser and Company, the “Parties”).


W I T N E S S E T B H
 
WHEREAS, the Company currently has 50,000 shares of NIS 1.00 par value per share
of ordinary shares (“Company Shares”) authorized, of which 1,025 shares are
outstanding as of the date hereof , and


WHEREAS, as of the date hereof the Vendors own the number of Company Shares of
the Company set forth opposite their name on the Appendix A to this Agreement
which comprise all of the issued and outstanding Company Shares (the “Purchased
Shares”); and


WHEREAS, the Purchaser and the Vendors believe that it is desirable and in their
mutual best interests that Purchaser acquires 100% of the issued and outstanding
Company Shares upon the terms and conditions set forth herein, which upon the
Closing of the Purchase according to this Agreement would make Company a wholly
owned subsidiary of the Purchaser; and


WHEREAS the Parties desire to make certain representations, warranties,
covenants and agreements in connection with the Purchase and also to prescribe
various conditions to the Purchase.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
Company, the Purchaser and the Vendors hereby agree as follows:
 
ARTICLE I
 
Purchase & Sale
 
1.1         Agreement for Purchase and Sale Subject to the terms and conditions
hereof:


(a) the Vendors agree to sell, assign and transfer to the Purchaser and the
Purchaser agrees to purchase the Purchased Shares and any loans which Vendors
have outstanding against Company (set forth in the audited financial statements
of the Company the “Loans”) (together, the “Purchase”).
 

--------------------------------------------------------------------------------


 
(b) The Purchaser shall use reasonable commercial efforts to cause the Company’s
bank to release Vendors from their personal guarantees with respect to Company
debt and accounts. As of the date hereof the sole personal guarantee of Vendors
is from Gil Stiss to Company’s bank. Prior to Closing Gil shall void his said
personal guarantee.


1.2         Closing. The closing of the Purchase (the “Closing”) will take place
on the date the Parties agree upon after satisfaction or waiver of the
conditions set forth in Article VII, and no later than 31 August 2006 (the
“Closing Date”).


1.3         Directors. At the Closing the following persons shall be appointed
as directors of the Company until the earlier of their resignation or removal or
until their respective successors are duly elected and qualified, as the case
may be:
 
Gil Stiss, Irit Reiner and Michael Goldberg.


1.4         Purchase Price


 Amount of Purchase Price. At Closing the aggregate purchase price payable by
the Purchaser to the Vendors for the Purchase shall be the sum of One Million US
Dollars ($1,000,000) (the “Purchase Price”) to be paid to each of the Vendors as
set forth opposite their respective names in Appendix A.


ARTICLE II


Representations & Warranties of Vendors
 
2.0         Vendors Representations & Warranties. Each Vendor represents and
warrants to the Purchaser that:


2.1         Ownership and Right to Sell Purchased Shares. The Vendor
beneficially owns and controls and has good and marketable title to the
Purchased Shares registered in the Vendor’s name free and clear of any and all
mortgages, charges, liens, pledges, encumbrances, demands, security interest or
claims of others (the “Liens”) and has the absolute right, power and authority
to sell, transfer and assign the said Purchased Shares to the Purchaser in
accordance with the terms and conditions herein contained.


2.2         No Litigation against Purchased Shares. The Vendor is not aware of
any injunctions, judgments, orders, legal actions, or similar proceedings,
either threatened, pending or outstanding, against or relating to the Purchased
Shares or the Vendor which would or could affect or prohibit the completion by
the Vendor of the transactions contemplated hereby.


2.3         No Litigation against Vendor. There are no actions, suits, claims,
complaints, judgments, injunctions, orders, awards, executions or legal,
administrative, arbitrations or similar proceedings, governmental
investigations, or other proceedings pending or threatened against or affecting
the Vendor at law or in equity or before any state, municipal or other
government department, commission, board, bureau, agency or instrumentality,
domestic or foreign which would or could affect or prohibit the completion by
the Vendor of the transactions contemplated hereby.
 
2

--------------------------------------------------------------------------------


 
2.4         No Options. No party other than the Purchaser under this Agreement
has any agreement or option or any right capable of becoming an agreement or
option for the purchase from the Vendor of the Purchased Shares. As of the
Closing the Vendors waive any rights of first refusal that they have towards the
other Vendors and terminate any and all shareholder agreements amongst or
between Vendors.


2.5         Non contravention. The execution, delivery and performance of this
Agreement and all other agreements and documents required to be executed, issued
or delivered by the Vendor hereunder is not in contravention of any of the terms
of any indenture, trust deed, bond, mortgage, charge, debenture, agreement or
undertaking to which the Vendor is a party or by which the Vendor is bound.


2.6         Representation. Each Vendor acknowledges that it has had the
opportunity to consult with legal counsel respecting this Agreement.
 
2.7         It is agreed and understood that the representations and warranties
set out in this Section 2 from each of the Vendors relates only to the specific
Vendor and that specific Vendor’s common shares in the capital of the
Corporation representing part of the Purchased Shares and such representations
and warranties shall not extend to or include any representations and warranties
in respect of any of the other Vendors.


2.8         Waiver & Releases by Each Vendor. Each Vendor (on his behalf and on
behalf of each of his agents, attorneys, heirs, successors, executors, personal
representatives and assigns) does hereby absolutely and unconditionally waive,
release and forever discharge each of the Company, its affiliates and
subsidiaries, their respective past, present and future officers, directors,
shareholders, employees, agents, attorneys, successors and assigns, from any
claims, demands, obligations, liabilities, rights, causes of action and damages,
whether liquidated or unliquidated, absolute or contingent, known or unknown,
from the beginning of time to the date of the Closing. This Section 2.8 shall
not affect any of Gil Stiss’ rights against the Company as detailed in the
employment agreement attached hereto as Appendix 6.5.
 
ARTICLE III
 
Representations and Warranties of the President of the Company and the Company
 
As of the date hereof and as of the Closing, except as otherwise provided in the
Disclosure Schedule, the Company represents and warrants to the Purchaser and
Gil Stiss, President of the Company, represents and warrants to the Purchaser to
the best of his knowledge and belief (for the purposes of this Agreement, “best
of his knowledge and belief” shall mean the actual knowledge of Gil Stiss and
the knowledge Gil Stiss would reasonably be expected to have in his capacity as
President of the Company) that:


3.1         Organization. The Company is a corporation duly organized, validly
existing under the laws of the State of Israel and has all requisite corporate
power and authority to carry on its business as now being conducted, except
where the failure to be so organized, existing and in good standing or to have
such power and authority could not be reasonably expected to (i) prevent or
materially delay the consummation of the Purchaser, or (ii) have a material
adverse effect (as defined in Section 9.3) on the Company. The Company is duly
qualified or licensed to do business and in good standing in each jurisdiction
in which the property owned, leased or operated by it or the nature of the
business conducted by it makes such qualification or licensing necessary, except
in such jurisdictions where the failure to be so duly qualified or licensed and
in good standing could not reasonably be expected to have a material adverse
effect on the Company or prevent or materially delay the consummation of the
Purchase. The Company has made available to the Purchase complete and correct
copies of its Articles of Association and Certificate of Incorporation.
 
3

--------------------------------------------------------------------------------


 
3.2         No Subsidiaries. The Company does not own, directly or indirectly,
any capital stock or other ownership interest in any corporation, partnership,
joint venture or other entity.


3.3         Capitalization. The authorized capital of the Company consists of
50,000 Ordinary Shares, nominal value 1.00 NIS (“Ordinary Shares”), of which
1,025 Ordinary Shares are issued and outstanding and all of which are held and
beneficially owned by the Vendors as set forth on Appendix A.


All outstanding shares of capital stock of the Company are duly authorized,
validly issued, fully paid and nonassessable and not subject to preemptive
rights. As of the date of this Agreement, there are no bonds, debentures, notes
or other indebtedness of the Company. There are not any securities, options,
warrants, calls, rights, commitments, agreements, arrangements or undertakings
of any kind to which the Company is a party or by which it is bound obligating
the Company to issue, deliver or sell, or cause to be issued, delivered or sold,
additional shares of capital stock or other voting securities of the Company or
obligating the Company to issue, grant, extend or enter into any such security,
option, warrant, call, right, commitment, agreement, arrangement or undertaking.
There are not any outstanding contractual obligations of the Company to
repurchase, redeem or otherwise acquire any shares of capital stock of the
Company.
 
3.4         Authority.
 
(a)        The Company has the requisite corporate power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby. The execution, delivery and performance of this Agreement
and other transactions contemplated hereby have been duly authorized by all
necessary corporate action on the part of the Company and no other corporate
proceedings on the part of the Company are necessary to authorize this Agreement
or to consummate the transactions so contemplated. This Agreement has been duly
executed and delivered by the Company and, assuming this Agreement constitutes a
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally.
 
The Board of Directors of the Company duly and unanimously adopted resolutions
approving this Agreement
 
4

--------------------------------------------------------------------------------


 
3.5         Consents and Approvals; No Violations. Except for filings, permits,
authorizations, consents and approvals as may be required under, and other
applicable requirements of Israel Company Registrar, and the filings
contemplated in connection with the Purchase, neither the execution, delivery or
performance of this Agreement by the Company nor the consummation by the Company
of the transactions contemplated hereby will (i) conflict with or result in any
breach of any provision of the Articles of Incorporation or Certificate of
Incorporation of the Company, (ii) require any filing with, or permit,
authorization, consent or approval of, any state or local government or any
court, tribunal, administrative agency or commission or other governmental or
other regulatory authority or agency, domestic, foreign or supranational (a
“Governmental Entity”) (except where the failure to obtain such permits,
authorizations, consents or approvals or to make such filings could not
reasonably be expected to have a material adverse effect on the Company or
prevent or materially delay the consummation of the Merger), (iii) result in a
violation or breach of, or constitute (with or without due notice or lapse of
time or both) a default (or give rise to any right of termination, amendment,
cancellation or acceleration) under, any of the terms, conditions or provisions
of any note, bond, mortgage, indenture, lease, license, contract, agreement or
other instrument or obligation to which the Company is a party or by which the
Company or its properties or assets may be bound; or (iv) violate any order,
writ, injunction, decree, statute, rule or regulation applicable to the Company
or any of its properties or assets, except in the case of clauses (iii) or (iv)
for violations, breaches or defaults that could not reasonably be expected to
have a material adverse effect on the Company or prevent or materially delay the
consummation of the Purchaser.
 
3.6         Financial Statements As of the Closing the audited financial
statements of the Company set forth in Section 3.6 of the Disclosure Schedule as
of and for the year ended 31.12.2005, (the “Balance Sheet Date”) comply as to
form in all material respects with applicable accounting requirements and with
the published rules and regulations of the Securities and Exchange Commission
(the “SEC”) and the Public Company Accounting Oversight Board (the “PCAOB”) with
respect thereto, have been prepared in accordance with generally accepted
accounting principles (“GAAP”) applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto) and fairly present
the financial position of the Company as at the dates thereof and the results of
the Company’s operations and cash flows for the periods then ended. 
 
3.7         Absence of Certain Changes or Events. As of the Balance Sheet Date,
the Company has conducted its businesses only in the ordinary course consistent
with past practice, there has not been any material adverse change with respect
to the Company. Since the Balance Sheet Date, there has not been (i) any
declaration, setting aside or payment of any dividend or other distribution with
respect to the Company’s capital stock or any redemption, purchase or other
acquisition of any of its capital stock, (ii) any split, combination or
reclassification of any of the Company’s capital stock or any issuance or the
authorization of any issuance of any other securities in respect of, in lieu of
or in substitution for shares of its capital stock, (iii) any material change in
accounting methods, principles or practices by the Company, (iv) (w) any
granting by the Company to any employee of the Company of any increase in
compensation except as provided for in written employment agreement, , (x) any
granting by the Company to any employee of any increase in severance or
termination pay, except as part of a standard employment package to any person
promoted or hired, or as was required under employment, severance or termination
agreements in effect as of the Balance Sheet Date, (y) except employment
arrangements in the ordinary course of business consistent with past practice
with employees, any entry by the Company into any employment, severance or
termination agreement with any employee, or (z) any increase in or establishment
of any bonus, insurance, deferred compensation, pension, retirement,
profit-sharing, stock option (including the granting of stock options, stock
appreciation rights, performance awards or restricted stock awards or the
amendment of any existing stock options, stock appreciation rights, performance
awards or restricted stock awards), stock purchase or other employee benefit
plan or agreement or arrangement, (v) any damage, destruction or loss, whether
or not covered by insurance, that has or reasonably could be expected to have a
material adverse effect on the Company, (vi) any amendments or changes in the
Certificate of Incorporation or Articles of Association of the Company, (vii)
any material revaluation by the Company of any of its assets, including writing
down the value of inventory or writing off notes or accounts receivable other
than in the ordinary course of business, (viii) any increase in debt over
$20,000 or (ix) any other action or event that would have required the consent
of the Purchaser pursuant to Section 5.1 had such action or event occurred after
the date of this Agreement.
 
5

--------------------------------------------------------------------------------


 
3.8         No Undisclosed Liabilities. To the knowledge of the Company, the
Company did not have any liabilities or obligations of any nature, whether or
not accrued, contingent or otherwise, that would be required by GAAP to be
reflected on a balance sheet of the Company (including the notes thereto). Since
the Balance Sheet Date and except for liabilities or obligations incurred in the
ordinary course of business consistent with past practice, the Company has not
incurred any liabilities of any nature, whether or not accrued, contingent or
otherwise, that could be reasonably expected to have a material adverse effect
on the Company, or would be required by GAAP to be reflected on a consolidated
balance sheet of the Company (including the notes thereto).
 
3.9         Benefit Plans; Chief Scientist. The Company has not adopted any
employee benefit plans. The Company has not applied for or received any benefits
from the Israeli Ministry of Industry and Trade.
 
3.10       Other Compensation Arrangements. Except as disclosed as of the date
of this Agreement, the Company is not a party to any oral or written (i)
consulting agreement that is not terminable on not more than 30 calendar days
notice, or union or collective bargaining agreement, (ii) agreement with any
executive officer or other key employee of the Company (iii) agreement with a
third party in which a Company officer or other employee is a shareholder,
partner, consultant or employee or (iii) any stock option plan, stock
appreciation right plan, restricted stock plan or stock purchase plan.
 
3.11       Litigation. There is no suit, claim, action, proceeding or
investigation pending before any Governmental Entity or, to the best knowledge
of the Company, threatened against the Company that could reasonably be expected
to have a material adverse effect on the Company or prevent or materially delay
the consummation of the Purchase. The Company is not subject to any outstanding
order, writ, injunction or decree that could reasonably be expected to have a
material adverse effect on the Company or prevent or materially delay the
consummation of the Purchase.
 
6

--------------------------------------------------------------------------------


 
3.12       Permits; Compliance with Law. To the best of its knowledge, the
Company holds all permits, licenses, variances, exemptions, orders and approvals
of all Governmental Entities necessary for the lawful conduct of its business
(the “Company Permits”), except for failures to hold such permits, licenses,
variances, exemptions, orders and approvals that could not reasonably be
expected to have a material adverse effect on the Company. The Company is in
compliance with the terms of the Company Permits, except where the failure so to
comply could not reasonably be expected to have a material adverse effect on the
Company. To the knowledge of the Company, the business of the Company is not
being conducted in violation of any law, ordinance or regulation of any
Governmental Entity, except for possible violations that could not reasonably be
expected to have a material adverse effect on the Company or prevent or
materially delay the consummation of the Purchase. As of the date of this
Agreement, no investigation, inquiry or review by any Governmental Entity with
respect to the Company is pending or, to the best knowledge of the Company,
threatened, nor has any Governmental Entity indicated an intention to conduct
any such investigation, inquiry or review, other than, in each case, those the
outcome of which could not be reasonably expected to have a material adverse
effect on the Company or prevent or materially delay the consummation of the
Purchase.
 
3.13       Tax Matters.
 
(a)        The financial statements of the Company (the “Company Financial
Statements”) reflect an adequate reserve for all taxes payable by the Company
for all taxable periods and portions thereof through the Balance Sheet Date. The
unpaid taxes do not exceed that reserve as adjusted for the passage of time
through the Closing Date.
 
(b)        To the best of its knowledge, the Company is not under audit or
examination by any taxing authority, and no written or unwritten notice of such
an audit or examination has been received by the Company. No claim has ever been
made by an authority in a jurisdiction where Company does not file tax returns
that it is or may be subject to taxation by that jurisdiction.
 
(c)        There is no agreement or other document extending, or having the
effect of extending, the period of assessment or collection of any taxes and no
power of attorney with respect to any taxes has been executed or filed with any
taxing authority.
 
(d)        No liens for taxes exist with respect to any assets or properties of
the Company, except for liens for taxes not yet due.
 
(e)        The Company is not liable for taxes of any other person nor is the
Company a party to or bound by any tax sharing agreement, tax indemnity
obligation or similar agreement, arrangement or practice with respect to taxes
(including any advance pricing agreement, closing agreement or other agreement
relating to taxes with any taxing authority).
 
(f)        The Company shall not be required to include in a taxable period
ending after the Closing Date taxable income attributable to income that accrued
in a prior taxable period but was not recognized in any prior taxable period.
 
7

--------------------------------------------------------------------------------


 
(g)        As used in this Agreement, “taxes” shall include all state, local and
foreign income, property, sales, excise, withholding and other taxes, tariffs or
governmental charges of any nature whatsoever, together with all interest,
penalties and additions imposed with respect to such amounts.
 
(h)        The Company is not a party to any joint venture, partnership, or
other arrangement or contract which could be treated as a partnership for income
tax purposes.
 
(i)        All material elections with respect to taxes affecting the Company
are disclosed or attached to the Company’s tax returns.
 
(j)        There are no private letter rulings in respect of any tax pending
between the Company and any taxing authority.
 
3.14       Intellectual Property.
 
(a)        Except to the extent that the inaccuracy of any of the following (or
the circumstances giving rise to such inaccuracy) could not reasonably be
expected to have a material adverse effect on the Company to the best knowledge
of the Company and Gil Stiss:
 
(1)        the Company owns an interest in, or is licensed or otherwise has the
legally enforceable right to use (in each case, clear of any liens or
encumbrances of any kind), all Intellectual Property (as hereinafter defined)
used in or necessary for the conduct of its business as currently conducted;
 
(2)        no claims are pending or, to the best knowledge of the Company,
threatened that the Company is infringing on or otherwise violating the rights
of any person with regard to any Intellectual Property used by, owned by and/or
licensed to the Company and, to the best knowledge of the Company, there are no
valid grounds for any such claims;
 
(3)        To the best of its knowledge, no person is infringing on or otherwise
violating any right of the Company with respect to any Intellectual Property
owned by and/or licensed to the Company.
 
(4)        To the best of its knowledge, there are no valid grounds for any
claim challenging the ownership or validity of any Intellectual Property owned
by the Company or challenging the Company’s license or legally enforceable right
to use any Intellectual Property licensed by it; and  
 
(5)        all patents, registered trademarks, service marks and copyrights held
by the Company are valid and subsisting. 
 
(b)        For purposes of this Agreement, “Intellectual Property” means
trademarks (registered or unregistered), service marks, brand names,
certification marks, trade dress, assumed names, trade names and other
indications of origin, the goodwill associated with the foregoing and
registrations in any jurisdiction of, and applications in any jurisdiction to
register, the foregoing, including any extension, modification or renewal of any
such registration or application; inventions, discoveries and ideas, whether
patented, patentable or not in any jurisdiction; trade secrets and confidential
information and rights in any jurisdiction to limit the use or disclosure
thereof by any person; writings and other works of authorship, whether
copyrighted, copyrightable or not in any jurisdiction; registration or
applications for registration of copyrights in any jurisdiction, and any
renewals or extensions thereof; any similar intellectual property or proprietary
rights and computer programs and software (including source code, object code
and data); licenses, immunities, covenants not to sue and the like relating to
the foregoing; and any claims or causes of action arising out of or related to
any infringement or misappropriation of any of the foregoing.
 
8

--------------------------------------------------------------------------------


 
(c)        Section 3.14(c) of the Disclosure Schedule identifies each patent or
registration which has been issued to the Company with respect to any of its
Intellectual Property, identifies each pending patent application or application
for registration which the Company has made with respect to any of its
Intellectual Property, and identifies each material license, agreement, or other
permission which the Company has granted to any third party with respect to any
of its Intellectual Property (together with any exceptions). The Company has
delivered to the Purchaser or its counsel correct and complete copies of all
such patents, registrations, applications, licenses, agreements, and permissions
(as amended to date). Section 3.14(c) of the Disclosure Schedule also identifies
each registered trademark used by the Company in connection with any of its
businesses. With respect to each item of Intellectual Property required to be
identified in Section 3.14(c) of the Disclosure Schedule:
 
(i)  to the knowledge of Gil Stiss and the Company, the Company possesses all
right, title, and interest in and to the item, free and clear of any security
interest, license, or other restriction;
 
(ii)  to the knowledge of Gil Stiss and the Company the item is not subject to
any outstanding injunction, judgment, order, decree, ruling, or charge;
 
(iii)  the Company has not received notice of any action, suit, proceeding,
hearing, investigation, charge, complaint, claim, or demand is pending or, to
the knowledge of the Company, is threatened which challenges the legality,
validity, enforceability, use, or ownership of the item; and
 
(iv)  The Company has not agreed to indemnify any person for or against any
interference, infringement, misappropriation, or other conflict with respect to
the item, other than customary intellectual indemnities contained in its
customer agreements.
 
(d)        Section 3.14(d) of the Disclosure Schedule identifies each material
item of Intellectual Property that any third party owns and that the Company
uses pursuant to license, sublicense, agreement, or permission, other than “off
the shelf” software licensed to the Company pursuant to shrinkwrap or clickwrap
agreements. The Company has delivered to the Purchase or its counsel correct and
complete copies of all such licenses, sublicenses, agreements, and permissions
(as amended to date). With respect to each item of Intellectual Property
required to be identified in Section 3.14(d) of the Disclosure Schedule:
 
(i)  the license, sublicense, agreement, or permission covering the item is
legal, valid, binding, enforceable, and in full force and effect in all material
respects;
 
9

--------------------------------------------------------------------------------


 
(ii)  no party to the license, sublicense, agreement, or permission is in
material breach or default, and no event has occurred which with notice or lapse
of time would constitute a material breach or default or permit termination,
modification, or acceleration thereunder;
 
(iii)  no party to the license, sublicense, agreement, or permission has
repudiated any material provision thereof; and
 
(iv)  the Company not has granted any sublicense or similar right with respect
to the license, sublicense, agreement, or permission in violation of such
license, sublicense, agreement or permission.
 
3.15       Labor Matters. (i) there are no controversies pending or, to the
knowledge of the Company, threatened, between the Company and any of its
employees, which controversies have had, or could reasonably be expected to
have, a material adverse effect; (ii) the Company is not a party to any
collective bargaining agreement or other labor union contract applicable to
persons employed by the Company, nor does the Company know of any activities or
proceedings of any labor union to organize any such employees; and (iii) the
Company does not have any knowledge of any strikes, slowdowns, work stoppages,
lockouts, or threats thereof, by or with respect to any employees of the Company
which could reasonably be expected to have a material adverse effect.
 
3.16       Title to Property. The Company has good and defensible title to all
of its properties and assets, free and clear of all liens, charges and
encumbrances, except liens for taxes not yet due and payable and such liens or
other imperfections of title, if any, as do not materially detract from the
value of or interfere with the present use of the property affected thereby or
which could not reasonably be expected to have a material adverse effect; and,
to the knowledge of the Company, all leases pursuant to which the Company leases
from others material amounts of real or personal property are in good standing,
valid and effective in accordance with their respective terms, and there is not,
to the knowledge of the Company, under any of such leases, any existing default
or event of default (or event which with notice or lapse of time, or both, would
constitute a default), except where the lack of such good standing, validity and
effectiveness or the existence of such default or event of default could not
reasonably be expected to have a material adverse effect.
 
3.17       Accounts Receivable. The accounts receivable of the Company as
reflected in the Balance Sheet Date financial statements, to the extent
uncollected on the date hereof, and the accounts receivable reflected on the
books of the Company, are valid and existing and represent monies due, and the
Company has made reserves reasonably considered adequate for receivables not
collectible in the ordinary course of business, and (subject to the aforesaid
reserves) are subject to no refunds or other adjustments and to no defenses,
rights of setoff, assignments, restrictions, encumbrances or conditions
enforceable by third parties on or affecting any thereof, except for such
refunds, adjustments, defenses, rights of setoff, assignments, restrictions,
encumbrances or conditions as would not reasonably be expected to have a
material adverse effect.
 
10

--------------------------------------------------------------------------------


 
3.18       Absence of Certain Payments. None of the Company, or any of its
respective affiliates, officers, directors, employees or agent or other people
acting on behalf of any of them have (used any corporate or other funds for
unlawful contributions, payments, gifts or entertainment, or made any unlawful
expenditures relating to political activity to government officials or others.
None of the Company, or any of its affiliates, directors, officers, employees or
agents of other persons acting on behalf of any of them, has accepted or
received any unlawful contributions, payments, gifts or expenditures.
 
3.19       Insurance. The Company maintains insurance set forth in section 3.19
of the Disclosure Schedule.
 
3.20       Full Disclosure. To the best of its knowledge, no statement contained
in any certificate or schedule furnished or to be furnished by the Company to
the Purchaser in, or pursuant to the provisions of, this Agreement, contains or
will contain any untrue statement of a material fact or omits to state any
material fact necessary, in light of the circumstances under which it was made,
in order to make the statements herein or therein not misleading. To Gil Stiss’s
and the Company’s knowledge, there is no fact known to the Company that has not
been disclosed in writing to the Purchaser that would reasonably be expected to
have or result in a material adverse effect.
 
3.21       Contracts. Section 3.21 of the Disclosure Schedule lists the
following contracts and other agreements to which the Company is a party, which
are in effect at the date of this Agreement:
 
(a)        any agreement (or group of related agreements) for the lease of
personal property to or from any person providing for lease payments in excess
of $25,000 per annum;
 
(b)        any agreement (or group of related agreements) for the purchase or
sale of raw materials, commodities, supplies, products, or other personal
property, or for the furnishing or receipt of services, the performance of which
will extend over a period of more than one year or involve consideration in
excess of $10,000;
 
(c)        any agreement concerning a partnership or joint venture;
 
(d)        any agreement (or group of related agreements) under which it has
created, incurred, assumed, or guaranteed any indebtedness for borrowed money,
or any capitalized lease obligation, in excess of $10,000 or under which it has
imposed a Security Interest on any of its assets, tangible or intangible;
 
(e)        any material agreement concerning confidentiality or noncompetition;
 
(f)        any material agreement between the Company and its affiliates;
 
(g)        any profit sharing, stock option, stock purchase, stock appreciation,
deferred compensation, severance, or other material plan or arrangement for the
benefit of its current or former directors, officers, and employees;
 
(h)        any collective bargaining agreement;
 
11

--------------------------------------------------------------------------------


 
(i)        any agreement for the employment of any individual on a full-time
basis;
 
(j)        any agreement under which it has advanced or loaned any amount to any
of its directors, officers, and employees outside the ordinary course of
business;
 
(k)        any agreement under which the consequences of a default or
termination would have a material adverse effect on the business, financial
condition, operations or results of operations of the Company or a Company
Subsidiary; or
 
(l)        any other agreement (or group of related agreements) the performance
of which involves consideration in excess of $10,000.
 
The Company has delivered to the Purchaser or its counsel a complete copy of
each written agreement listed in Section 3.21 of the Disclosure Schedule (as
amended to date). With respect to each such agreement: (i) the agreement is
valid and binding on the Company and in full force and effect in all material
respects; (ii) to Gil Stiss’s and the Company’s knowledge, no party is in
material breach or default, and, no event has occurred which with notice or
lapse of time would constitute a material breach or default, or permit
termination, modification, or acceleration, under the agreement; and (iii) no
party has provided the Company with notice of repudiation of any material
provision of the agreement.


3.22       Real Property. The Company does not own any real property. Section
3.22 of the Disclosure Schedule lists and describes briefly all real property
leased or subleased to the Company. Company has delivered to the Purchaser or
its counsel correct and complete copies of the leases and subleases listed in
Section 3.22 of the Disclosure Schedule (as amended to date). With respect to
each lease and sublease listed in Section 3.22 of the Disclosure Schedule,
except as otherwise stated therein:


(a)        the lease or sublease is legal, valid, binding, enforceable, and in
full force and effect in all material respects;
 
(b)        no party to the lease or sublease is in material breach or material
default, and, to the Company’s knowledge, no event has occurred which, with
notice or lapse of time, would constitute a material breach or material default
or permit termination, modification, or acceleration thereunder;
 
(c)        to the Company’s knowledge, no party to the lease or sublease has
repudiated any material provision thereof;
 
(d)        there are no material disputes, oral agreements, or forbearance
programs in effect as to the lease or sublease;
 
(e)        The Company has not assigned, transferred, conveyed, mortgaged,
deeded in trust, or encumbered any interest in the leasehold or subleasehold;
and
 
(f)        To the best of its knowledge, all facilities leased or subleased
thereunder have received all approvals of governmental authorities (including
material licenses and permits) required in connection with the operation
thereof, except where the lack of such approvals, licenses or permits would not
have a material adverse effect on the Company, and have been operated and
maintained in accordance with applicable laws, rules, and regulations in all
material respects.
 
12

--------------------------------------------------------------------------------


 
3.23       No Other Representations. The Company and Vendors shall not be deemed
to have made a representation or warranty to the Purchaser other than those
expressly set forth in Sections 2 and 3 above.
 
ARTICLE IV
 
Representations and Warranties of the Purchaser
 
The Purchaser represents and warrants to the Company as of the date hereof and
as of the Closing that, except as otherwise provided in the Disclosure Schedule
or in Purchaser’s Form 10K for 2005 or Form 10Q for end of March 2006 (the “SEC
Documents”) :
 
4.1         Organization. The Purchaser is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation and has all requisite corporate power and authority to carry on
its business as now being conducted, except where the failure to be so
organized, existing and in good standing or to have such power and authority
could not be reasonably expected to (i) prevent or materially delay the
consummation of the Purchase or (ii) have a material adverse effect on the
Purchaser. The Purchaser is duly qualified or licensed to do business and in
good standing in each jurisdiction in which the property owned, leased or
operated by it or the nature of the business conducted by it makes such
qualification or licensing necessary, except in such jurisdictions where the
failure to be so duly qualified or licensed and in good standing could not
reasonably be expected to have a material adverse effect on the Purchaser or
prevent or materially delay the consummation of the Purchase. The Purchaser has
made available to the Vendors and Company complete and correct copies of its
certificate of incorporation and bylaws.
 
4.2         Authority. The Purchaser has requisite corporate power and authority
to execute and deliver this Agreement and to consummate the transactions
contemplated hereby. The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby will have been duly
authorized by all necessary corporate action on the part of the Purchaser and no
other corporate proceedings on the part of the Purchaser are necessary to
authorize this Agreement or to consummate such transactions. This Agreement has
been duly executed and delivered by the Purchaser, and, assuming this Agreement
constitutes a valid and binding obligation of the Company, constitutes a valid
and binding obligation of the Purchaser enforceable against it in accordance
with its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally. The Board of Directors of the
Purchaser, unanimously adopted resolutions approving this Agreement and the
Purchase.


4.3         Consents and Approvals; No Violations. Except for filings, permits,
authorizations, consents and approvals as may be required under, and other
applicable requirements of, the Securities Exchange Act of 1934 (the “Exchange
Act”), or the Nevada revised Statutes Chapter 78, neither the execution,
delivery or performance of this Agreement by the Purchaser nor the consummation
by the Purchaser of the transactions contemplated hereby will (i) conflict with
or result in any breach of any provision of the certificate or articles of
incorporation or bylaws of the Purchaser, (ii) require any filing with, or
permit, authorization, consent or approval of, any Governmental Entity (except
where the failure to obtain such permits, authorizations, consents or approvals
or to make such filings could not be reasonably expected to prevent or
materially delay the consummation of the Purchase), (iii) result in a violation
or breach of, or constitute (with or without due notice or lapse of time or
both) a default (or give rise to any right of termination, amendment,
cancellation or acceleration) under, any of the terms, conditions or provisions
of any note, bond, mortgage, indenture, license, lease, contract, agreement or
other instrument or obligation to which the Purchaser is a party or by which it
or any of its properties or assets may be bound or (iv) violate any order, writ,
injunction, decree, statute, rule or regulation applicable to the Purchaser or
any of its properties or assets, except in the case of clauses (iii) and (iv)
for violations, breaches or defaults that could not be reasonably be expected to
have a material adverse effect on the Purchaser or prevent or materially delay
the consummation of the Purchase.
 
13

--------------------------------------------------------------------------------


 
4.4         Sophisticated Purchaser. The Purchaser (including its members) has
such knowledge, experience and sophistication in business and financial matters
as to be capable of evaluating the merits and risks of the Purchase, is able to
bear the economic risk of such purchase and is able to afford a complete loss of
such purchase. Without derogating or limiting the rights and remedies of the
Purchaser with respect to misrepresentation or omissions on the part of the
Company, the Purchaser represents that it has been furnished by the Company and
the Vendors with all documents and information regarding the Company which the
Purchaser has requested; The Purchaser has been afforded the opportunity to ask
questions and receive answers from duly authorized officers or other
representatives of the Company, concerning the Company’s business, assets,
legal, intellectual property and financial position, as well as any additional
information which they have requested and based on the above the Purchaser has
decided to enter into this Agreement.
 
4.5         Full Disclosure. No statement contained in any certificate or
schedule furnished or to be furnished by the Neither the Purchaser nor any of
its to the Vendors or Company in, or pursuant to the provisions of, this
Agreement contains or shall contain any untrue statement of a material fact or
omits or will omit to state any material fact necessary, in the light of the
circumstances under which it was made, in order to make the statements herein or
therein not misleading. To the Purchaser’s knowledge, there is no fact known to
the Purchaser that has not been disclosed in writing to the Company or Vendors
that would reasonably be expected to have or result in a material adverse
effect.
 
4.7         No Other Representations. The Purchaser shall not be deemed to have
made a representation or warranty to the Vendors or Company other than those
expressly set forth in Article IV above.
 
14

--------------------------------------------------------------------------------


 
ARTICLE III
 
Covenants
 
5.1         Covenants. Each of the Vendors, Company and the Purchaser agrees as
to itself that (except as expressly contemplated or permitted by this Agreement,
as set forth in the Disclosure Schedule or to the extent that the other party
shall otherwise consent in writing in advance), from and after the execution of
this Agreement through the earlier of Closing or termination of this Agreement:
 
(a)        Ordinary Course. Each of the Company and the Purchaser shall, and the
Company shall cause the Company Subsidiaries to, carry on their respective
businesses in the usual, regular and ordinary course and each of the Company and
the Purchaser shall, and the Company shall cause the Company Subsidiaries to,
use all reasonable efforts to preserve intact their present business
organizations, keep available the services of their present officers and
employees and preserve their relationships with customers, suppliers and others
having business dealings with the Company or the Purchaser, respectively.
 
(b)        Dividends; Changes in Stock. Neither the Company nor the Purchaser
shall, and the Company shall not permit the Company Subsidiaries to, (i) declare
or pay any dividends on or make other distributions in respect of any of its
capital stock, except for, (ii) split, combine or reclassify any of its capital
stock or issue or authorize or propose the issuance of any other securities in
respect of, in lieu of or in substitution for shares of its capital stock, or
(iii) repurchase, redeem or otherwise acquire any shares of its capital stock or
the capital stock of its subsidiaries or any other securities thereof.
 
(c)        Issuance of Securities. The Company shall not, and the Company shall
not permit the Company Subsidiaries to, issue, deliver, sell, pledge or
encumber, or authorize or propose the issuance, delivery, sale, pledge or
encumbrance of, any shares of its capital stock of any class or any securities
convertible into, or any rights, warrants, calls, subscriptions or options to
acquire, any such shares or convertible securities, or any other ownership
interest (including stock appreciation rights or phantom stock) other than the
issuance of shares of the Company Ordinary Shares upon the exercise of the
Company options or Company warrants outstanding on the date of this Agreement
and in accordance with the terms of such the Company options or Company
warrants.
 
(d)        Governing Documents. Neither the Company nor the Purchaser shall, and
the Company shall not permit any of the Company Subsidiaries to, amend or
propose to amend its certificate or articles of incorporation or bylaws (or
similar organizational documents).
 
(e)        No Acquisitions. Neither the Company nor the Purchaser shall, and the
Company shall not permit any of the Company Subsidiaries to, acquire or agree to
acquire by merging or consolidating with, or by purchasing any equity interest
in or any substantial assets of (other than inventory and equipment in the
ordinary course consistent with past practice, to the extent not otherwise
prohibited by this Agreement), or by any other manner, any business or any
corporation, partnership, joint venture, association or other business
organization or division thereof.
 
15

--------------------------------------------------------------------------------


 
(f)        No Dispositions. Other than dispositions in the ordinary course of
business consistent with past practice, neither the Company nor the Purchaser
shall, and the Company shall not permit any of the Company Subsidiaries to,
sell, lease, license, encumber or otherwise dispose of, or agree to sell, lease,
license, encumber or otherwise dispose of, any of its assets.
 
(g)        Indebtedness. The Company shall not, and the Company shall not permit
any of the Company Subsidiaries to, (i) incur any indebtedness for borrowed
money or guarantee any such indebtedness or issue or sell any debt securities or
warrants or rights to acquire any debt securities of the Company, or any of the
Company Subsidiaries, guarantee any debt securities of others, enter into any
“keep-well” or other agreement to maintain any financial statement condition of
another person or enter into any arrangement having the economic effect of any
of the foregoing, or (ii) make any loans, advances or capital contributions to,
or investments in, any other person.
 
(h)        Advice of Changes; Filings. Each of the Company and the Purchaser
shall confer with the other party on a regular and frequent basis as reasonably
requested by the other party, report on operational matters and promptly advise
the other party orally and, if requested by the other party, in writing of any
change or event having, or which, insofar as can reasonably be foreseen, is
likely to have, a material adverse effect on the Company or the Purchaser, as
applicable. Each of the Company and the Purchaser shall promptly provide to the
other party (or its counsel) copies of all filings made by such party with any
Governmental Entity in connection with this Agreement and the transactions
contemplated hereby.
 
(i)        Accounting Changes. Neither the Company nor the Purchaser shall make
any material change, other than in the ordinary course of business, consistent
with past practice, or as required by the SEC, PCAOB or law, with respect to any
accounting methods, principles or practices used by such party (except insofar
as may be required by a change in GAAP, of which the other party shall be
promptly notified).
 
(j)        Discharge of Liabilities. Except for fees and expenses related to the
transactions contemplated herein, neither the Company nor the Purchaser shall,
and the Company shall not permit any of the Company Subsidiaries to, without the
prior written consent of the other party, pay, discharge, settle or satisfy any
claims, liabilities or obligations (absolute, accrued, asserted or unasserted,
contingent or otherwise), other than the payment, discharge, settlement or
satisfaction, in the ordinary course of business consistent with past practice
or in accordance with their terms, of (i) liabilities recognized or disclosed in
the Company Financial Statements, (ii) liabilities incurred since the date of
such financial statements in the ordinary course of business consistent with
past practice, or (iii) the liabilities of the Company set forth in Section
5.01(j) of the Disclosure Schedule. Neither the Company nor the Purchaser shall,
and the Company shall not permit any of the Company Subsidiaries to, waive the
benefits of, or agree to modify in any manner, any confidentiality, standstill
or similar agreement to which such party or any of its subsidiaries is a party.
 
(k)        Compensation of Employees. Neither the Company nor the Purchaser or
any of the Company Subsidiaries will, without the prior written consent of the
other party, except as may be required by law or otherwise provided in this
Agreement, (i) enter into, adopt, amend or terminate any Company Benefit Plan,
or other employee benefit plan or any agreement, arrangement, plan or policy for
the benefit of any director, executive officer or current or former key
employee, (ii) increase in any manner the compensation or fringe benefits of, or
pay any bonus to, any director, executive officer or key employee, except as
required by any Company Benefit Plan or agreement with such employees existing
on the date of this Agreement, (iii) enter into, adopt, amend or terminate any
Company Benefit Plan or other benefit plan or agreement, arrangement, plan or
policy for the benefit of any employees other than increases in compensation as
required by written agreement, or (iv) pay any benefit not required by any plan
or arrangement as in effect as of the date hereof (including the granting of,
acceleration of exercisability of or vesting of stock options, stock
appreciation rights or restricted stock).
 
16

--------------------------------------------------------------------------------


 
(l)        Material Contracts. Neither the Company nor the Purchaser or any of
the Company Subsidiaries shall (i) modify, amend or terminate any material
contract or agreement to which the such party is a party, or (ii) waive, release
or assign any material rights or claims.
 
(m)        No Dissolution, Etc. Neither the Company nor the Purchaser shall
authorize, recommend, propose or announce an intention to adopt a plan of
complete or partial liquidation of the Company or the Purchaser or any of its
subsidiaries, respectively.
 
(n)        Tax Election. Neither the Company nor the Purchaser or any of the
Company Subsidiaries shall not make any tax election or settle or compromise any
material income tax liability.
 
(o)        Other Actions. Neither the Vendors, Company nor the Purchaser shall
nor will the Company permit any of the Company Subsidiaries to take or agree or
commit to take any action that is reasonably likely to result in any of the
Vendors’, Company’s or the Purchaser’s, as applicable, representations or
warranties hereunder being untrue in any material respect at, or as of any time
prior to, the Closing, without the prior written consent of the other party.
 
(p)         Financing. From the date of this Agreement until its termination the
Purchaser shall use its best commercial efforts to obtain financing on terms
acceptable to the Company of not less than $40,000 per month to finance the
monthly business operations of the Company to be paid no later than the last day
of each month.
 
(q)        General. Neither the Vendors, Company nor the Purchaser shall, and
the Company shall not permit the Company Subsidiaries to, authorize any of, or
commit or agree to take any of, the foregoing actions described in this Section
5.1.
 
5.2         No Solicitation.
 
(a)        The Vendors, Company and its officers, directors, employees,
representatives and agents and the Purchaser and its officers, directors,
employees, representatives and agents all shall immediately cease any
discussions or negotiations with any parties that may be ongoing with respect to
an Acquisition Proposal (as hereinafter defined). From and after the date hereof
until the termination of this Agreement, neither the Company nor the Purchaser
shall, nor the Company shall not permit any of the Company Subsidiaries to,
authorize or permit any of their respective officers, directors or employees or
any investment banker, financial advisor, attorney, accountant or other
representative retained by it or any of its subsidiaries to, directly or
indirectly, (i) solicit, initiate or knowingly encourage (including by way of
furnishing non-public information or assistance), or knowingly take any other
action to facilitate, any inquiries or the making of any proposal which
constitutes, or may reasonably be expected to lead to, any Acquisition Proposal,
or (ii) participate in any discussions or negotiations regarding any Acquisition
Proposal. For purposes of this Agreement, “Acquisition Proposal” means any
inquiry, proposal or offer from any person relating to any direct or indirect
acquisition or purchase of 20% or more of the assets of the Company or the
Purchaser, the Company Subsidiaries, as applicable or 20% or more of any class
of equity securities of the Company, or any of the Company Subsidiaries, as
applicable, any tender offer or exchange offer that if consummated would result
in any person beneficially owning 20% or more of any class of equity securities
of the Company or the Company Subsidiaries, any merger, consolidation, business
combination, sale of all or substantially all the assets, recapitalization,
liquidation, dissolution or similar transaction involving the Company or the
Purchaser, or any of the Company Subsidiaries, as applicable, (other than the
transactions between the parties hereto contemplated by this Agreement), or any
other transaction the consummation of which could reasonably be expected to
impede, interfere with, prevent or materially delay the Purchase or which could
reasonably be expected to dilute materially the benefits to the other party
hereto of the transactions contemplated hereby.
 
17

--------------------------------------------------------------------------------


 
(b)        The Company shall promptly advise the Purchaser orally and in writing
of any request for information relating to a potential or actual Acquisition
Proposal, the material terms and conditions of such request or Acquisition
Proposal and the identity of the person making such request or Acquisition
Proposal.
 
5.3         Other Actions. The Vendors, Company or the Purchaser shall not, and
the Company shall not permit any of the Company Subsidiaries to, take any action
that could reasonably be expected to result in (i) any of its representations
and warranties set forth in this Agreement that are qualified as to materiality
becoming untrue, (ii) any of such representations and warranties that are not so
qualified becoming untrue in any material respect, or (iii) any of the
conditions to the Purchase set forth in Article V hereof not being satisfied in
all material respects.
 
ARTICLE IVI
 
Additional Agreements
 
6.1         Access to Information. Upon reasonable notice and subject to
restrictions contained in confidentiality agreements to which such party is
subject (from which it shall use reasonable efforts to be released), the
Vendors, Company and the Purchaser shall, and the Company cause each of the
Company Subsidiaries to, afford to the other party and to the officers,
employees, accountants, counsel and other representatives of the other party (on
a need to know basis) access, during normal business hours to all their
respective properties, books, contracts, commitments and records and, during
such period, the Vendors, Company and the Purchaser shall (and shall cause each
of its subsidiaries to) furnish promptly to the other party (a) a copy of each
report, schedule, registration statement and other document filed or received by
it during such period pursuant to SEC requirements, and (b) all other
information concerning its business, properties and personnel as the other party
may reasonably request.
 
18

--------------------------------------------------------------------------------


 
6.2         Reasonable Efforts. Each of the Vendors, Company, the Purchaser
agrees to use its reasonable efforts to take, or cause to be taken, all actions
necessary to comply promptly with all legal requirements which may be imposed on
itself with respect to the Purchase (which actions shall include furnishing all
information required in connection with approvals of or filings with any other
Governmental Entity) and shall promptly cooperate with and furnish information
to each other in connection with any such requirements imposed upon any of them
or any of their subsidiaries in connection with the Purchase. Each of the
Vendors, Company, the Purchaser, and the Company shall cause the each of the
Company Subsidiaries to, use its reasonable efforts to take all reasonable
actions necessary to obtain (and will cooperate with each other in obtaining)
any consent, authorization, order or approval of, or any exemption by, any
Governmental Entity or other public or private third party required to be
obtained or made by the Purchaser, the Company, any of the Company Subsidiaries
in connection with the Purchase or the taking of any action contemplated by this
Agreement, except that no party need waive any substantial rights or agree to
any substantial limitation on its operations or to dispose of or hold separate
any material assets.
 
6.3         Confidentiality. Prior to the Closing, each of the Company and the
Purchaser shall, and shall cause its affiliates (as defined in Section 9.3) and
its and their employees, agents, accountants, legal counsel and other
representatives and advisers to, hold in strict confidence all, and not divulge
or disclose any information of any kind concerning the other party and its
business; provided, however, that the foregoing obligation of confidence shall
not apply to (i) information that is or becomes generally available to the
public other than as a result of a disclosure by such party, any of its
affiliates or any of their respective employees, agents, accountants, legal
counsel or other representatives or advisers, (ii) information that is or
becomes available to such party, any of its affiliates or any of their
respective employees, agents, accountants, legal counsel or other
representatives or advisers on a nonconfidential basis, and (iii) information
that is required to be disclosed by such party, any of its affiliates or any of
their respective employees, agents, accountants, legal counsel or other
representatives or advisers as a result of any applicable law, rule or
regulation of any Governmental Entity; and provided further that such party
promptly shall notify the other party of any disclosure pursuant to clause (iii)
of this Section 6.3. Promptly after any termination of this Agreement, each of
the Company and the Purchaser, and their respective representatives shall return
to the other party or destroy all copies of documentation with respect to the
other party that were supplied by or on behalf of the other party pursuant to
this Agreement, without retaining any copy thereof.
 
19

--------------------------------------------------------------------------------


 
6.4         Fees and Expenses.  Except as provided below in this Section 6.4,
all fees and expenses incurred in connection with the Purchase, this Agreement
and the transactions contemplated by this Agreement shall be paid by the party
incurring such fees or expenses, provided that the Purchaser shall pay all such
fees and expenses of the Company upon consummation of the Purchase.
 
6.5         Gil Stiss’ Employment. At Closing the Purchaser shall cause the
Company to enter into the Employment Agreement attached hereto as Appendix 6.5.
 
6.6         Promissory Notes. The Purchaser shall provide the Company with funds
to pay-off all the promissory notes detailed in Section 3.21(p ) ix - xii of the
Disclosure Schedule, according to the terms of such notes, as may be amended.
 
ARTICLE VI
 
Conditions
 
7.1         Conditions to Each Party’s Obligation To Effect the Purchase. The
respective obligation of each party to effect the Purchase shall be subject to
the satisfaction prior to the Closing Date of the following conditions:
 
(a)        All consents, authorizations, orders and approvals of (or filings or
registrations with) any Governmental Authority or other regulatory body required
in connection with the execution, delivery and performance of this Agreement,
the failure to obtain which would prevent the consummation of the Purchase or
have a material adverse effect on the Purchased Shares, Company or the
Purchaser, shall have been obtained; and
 
(b)        No Governmental Entity or other regulatory body (including any court
of competent jurisdiction) shall have enacted, issued, promulgated, enforced or
entered any law, rule, regulation, executive order or decree, or any ruling,
injunction or other order (whether temporary, preliminary or permanent) which is
then in effect and has the effect of making illegal, materially restricting or
in any way preventing or prohibiting the Purchase or the transactions
contemplated by this Agreement; provided, however, that each of the parties
shall have used reasonable efforts (subject to the other terms and conditions of
this Agreement) to prevent the entry of any such injunction or other order.
 
7.2         Conditions to Obligations of the Purchaser to Effect the Purchaser.
The obligations of the Purchaser to effect the Purchase are further subject to
satisfaction or waiver at or prior to the Closing Date of the following
conditions.
 
(a)        There shall not have occurred any change, condition, event or
development that has resulted in, or could reasonably be expected to result in,
a material adverse effect on the Purchased Shares or the Company;
 
(b)        The representations and warranties of the Vendors or the Company in
this Agreement that are qualified by materiality shall be true and correct in
all respects as of the date of this Agreement and as of the Closing Date;
 
20

--------------------------------------------------------------------------------


 
(c)        The representations and warranties of the Vendors or the Company in
this Agreement that are not qualified by materiality shall be true and correct
in all material respects as of the date of this Agreement and as of the Closing
Date;
 
(d)        The Vendors and Company shall have performed in all material respects
all obligations required to be performed by them under this Agreement;
 
(e)        The Vendors and an officer of the Company shall have delivered to the
Purchaser a certificate to the effect that each of the conditions specified in
Sections 7.2 (a), (b), (c) and (d) is satisfied in all respects;
 
(f)        All authorizations, consents, waivers and approvals from parties to
contracts or other agreements to which the Company is a party, or by which it is
bound, as may be required to be obtained by it in connection with the
performance of this Agreement, the failure to obtain which would prevent the
consummation of the Purchase or have, individually or in the aggregate, a
material adverse effect on Company or the Purchased Shares, shall have been
obtained;
 
(g)        The Purchaser shall have received an opinion, dated the Closing Date,
of Balter, Guth, Aloni & Co., counsel to the Company, in form and substance
reasonably satisfactory to the Purchaser with respect to Sections 3.3 and the
Company’s signatory rights, relaying on declarations of Mr. Gil Stiss and Mr.
Yoav Hirsh. (c) No suit, action or proceeding before any court or any
governmental or regulatory authority shall have been commenced and be pending by
any person against the Vendors, Company, the Purchaser, or any of their
affiliates, associates, officers or directors (i) challenging the Purchase,
seeking to restrain or prohibit the consummation of the transactions
contemplated by this Agreement or seeking to obtain any substantial damages
relating to the consummation of the transactions contemplated by this Agreement,
(ii) seeking to prohibit or impose any material limitation on the ownership or
operation by the Purchaser (or any of its affiliates or subsidiaries) of all or
a material portion of the business or assets or properties of the Company or the
Purchased Shares or to compel the Purchaser (or any of its affiliates or
subsidiaries) to dispose of or hold separate all or any portion of the business
or assets of the Company, (iii) seeking to impose any material limitation upon
the ability of the Purchaser (or any of its affiliates) effectively to acquire
or hold or to exercise full rights of ownership of the Company, or (iv) which
otherwise is reasonably likely to have a material adverse effect on the Company
or he Purchased Shares;
 
(h)        The Company shall deliver to the Purchaser audited financial
statements, pursuant to Section 3.6, for its fiscal year ended December 31,
2005;
 
(i)        A transfer deed signed by Mr. Gil Stiss for the transfer of all of
his right, title and interest in the patent, detailed in Disclosure Schedule
3.14(c) to the Company
 
7.3         Conditions to Obligations of the Company and the Vendors to Effect
the Purchase. The obligations of the Company and the Vendors to effect the
Purchase are further subject to satisfaction or waiver at or prior to the
Closing Date of the following conditions:
 
21

--------------------------------------------------------------------------------


 
(a)        There shall not have occurred any change, condition, event or
development that has resulted in, or could reasonably be expected to result in,
a material adverse effect on the Purchaser;
 
(b)        The representations and warranties of the Purchaser in this Agreement
that are qualified by materiality shall be true and correct in all respects as
of the date of this Agreement and as of the Closing Date;
 
(c)        The representations and warranties of the Purchaser in this Agreement
that are not qualified by materiality shall be true and correct in all material
respects as of the date of this Agreement and as of the Closing Date;
 
 (d)        The Purchaser shall have performed in all material respects all
obligations required to be performed by it under this Agreement;
 
(e)        The Purchaser shall have delivered to the Vendors a certificate to
the effect that each of the conditions specified in Sections 7.3 (l), (m), (n)
and (o) is satisfied in all respects;
 
(f)        All authorizations, consents, waivers and approvals from parties to
contracts or other agreements to which the Purchaser is a party, or by which it
is bound, as may be required to be obtained by it in connection with the
performance of this Agreement, the failure to obtain which would prevent the
consummation of the Purchase or have, individually or in the aggregate, a
material adverse effect on Company, shall have been obtained;
 
(g)        No suit, action or proceeding before any court or any governmental or
regulatory authority shall have been commenced and be pending by any person
against the Vendors, Company, the Purchaser, or any of their affiliates,
associates, officers or directors (i) challenging the Purchase, seeking to
restrain or prohibit the consummation of the transactions contemplated by this
Agreement or seeking to obtain any substantial damages relating to the
consummation of the transactions contemplated by this Agreement, (ii) seeking to
prohibit or impose any material limitation on the ownership or operation by the
Purchaser (or any of its affiliates or subsidiaries) of all or a material
portion of the business or assets or properties of the Company or the Purchased
Shares or to compel the Purchaser (or any of its affiliates or subsidiaries) to
dispose of or hold separate all or any portion of the business or assets of the
Company, (iii) seeking to impose any material limitation upon the ability of the
Purchaser (or any of its affiliates) effectively to acquire or hold or to
exercise full rights of ownership of the Company, or (iv) which otherwise is
reasonably likely to have a material adverse effect on the Company or he
Purchased Shares;
 
ARTICLE XIII
 
Deliveries at Closing




At the Closing date, the Parties shall, inter alia, meet, perform and deliver
the following:
 
22

--------------------------------------------------------------------------------


 
8.1         The Vendors and the Company shall deliver to the Purchaser:


(a) executed deeds of transfer, properly endorsed or otherwise in proper form
for transfer for the Purchased Shares pursuant to Section 1.1(a).


(b) Assignment of loans pursuant to Section 1.1(a).


(c ) A transfer deed signed by Mr. Gil Stiss for the transfer of all of its
right in the patent, detailed in Disclosure Schedule 3.14(c) to the Company.


(d) Audited financial statements of the Company for the year ended 2005 pursuant
to Section 7.2(ka).
 
(e) Certificates as to satisfaction of conditions pursuant to section 7.2(g).
 
(f) Opinion of counsel pursuant to Section 7.2(i).


(g) Letter from Shikumit Ltd., in form satisfactory to Purchaser, waiving any
and all claims or demands against Company.




8.2         (a) Purchaser shall deliver to the Vendors the Purchase Price
pursuant to Section 1.4.

              (b) The Purchaser shall deliver to the Vendors and the Company
certificates as to satisfaction of conditions pursuant to Section 7.2(p).


8.3         All actions to be taken and documents to be delivered at the
Closing, shall be deemed to take place simultaneously and none of them shall be
deemed to have occurred or to have been delivered until all shall have occurred
and been delivered.
 
ARTICLE IX
 
Termination and Amendment
 
9.1         Termination. This Agreement may be terminated at any time prior to
the Closing Date:
 
(a)        by written consent of the Parties;
 
(b)        by any Party if any Governmental Entity shall have issued an order,
injunction, decree or ruling or taken any other action (that has not been
vacated, withdrawn or overturned) permanently enjoining, restraining or
otherwise prohibiting the acceptance for payment of, or payment for, shares of
the Company pursuant to the Purchase;
 
(c)        by any Party, if the representations and warranties of another Party
shall not have been true and correct in all material respects when made, except
in any case where such failure to be true and correct would not, in the
aggregate, (x) have a material adverse effect, or (y) prevent or materially
delay the consummation of the Purchase, provided that such breach has continued
without cure for a period of 20 days after receipt of the notice of breach;
 
23

--------------------------------------------------------------------------------


 
(d)        by any Party if the Closing shall not have occurred on or before July
1, 2006, unless extended by agreement of the Parties hereto.
 
9.2         Effect of Termination. In the event of a termination of this
Agreement by any Party as provided in Section 9.1, this Agreement shall
forthwith become void and there shall be no liability or obligation on the part
of the any Party or their respective officers, directors, stockholders or
affiliates, except with respect to Section 6.3, this Section 9.2 and Article X;
provided,however, that nothing herein shall relieve the Purchaser or the Company
or the Vendors for liability for any breach hereof.
 
9.3         Amendment This Agreement may not be amended except by an instrument
in writing signed on behalf of each of the parties hereto.
 
9.4         Waiver. The failure of any party to this Agreement to assert any of
its rights under this Agreement or otherwise shall not constitute a waiver of
those rights.
 
ARTICLE X
 
Miscellaneous
 
10.1       Survival of Representations and Warranties The representations and
warranties in this Agreement and in any instrument delivered pursuant to this
Agreement shall survive the Closing Date for a period of 18 months. This Section
10.1 shall not limit any covenant or agreement of the parties which by its terms
contemplates performance after the Closing Date.
 
10.2       Notices and Addresses. All notices, offers, acceptance and any other
acts under this Agreement shall be in writing, and shall be sufficiently given
if delivered to the addressees in person, by Federal Express or similar
overnight next business day delivery, or by facsimile delivery followed by
overnight next business day delivery, as follows:
 
24

--------------------------------------------------------------------------------


 

 
(a) if to Vendors
 
Mr. Gil Stiss
41 Nahal Lacish St., Asdod
Israel
 
Mr. Yoav Hirsh
29 Inbar St., P.O. Box 4056
Cesarea 38900
Israel
 
Mr. Shlomo Helbershtat
65 Harakun St., Hod-Hasharon
Israel
         
(b) if to the Company, to:
 
IDO Security 2000 Ltd.
6 Sapir St., Reshon-Lezion
Israel
 
(c ) if to Purchaser, to:
 
To be provided at Closing. Unitil such date c/o Aboudi & Brounstein
         
With a copy to:
 
Aboudi & Brounstein
Law offices
Gavish 3, Kfar Saba, Israel
Fax: 972-9-764-4834



or to such other address as any of them, by notice to the other may designate
from time to time. The transmission confirmation receipt from the sender’s
facsimile machine shall be evidence of successful facsimile delivery. Time shall
be counted from the date of transmission.
 
10.2      Interpretation. When a reference is made in this Agreement to an
Article or a Section, such reference shall be to an Article or a Section of this
Agreement unless otherwise indicated. The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The phrase “made
available” in this Agreement shall mean that the information referred to has
been made available if requested by the party to whom such information is to be
made available. As used in this Agreement, the term “subsidiary” of any person
means another person, an amount of the voting securities, other voting ownership
or voting partnership interests of which is sufficient to elect at least a
majority of its Board of Directors or other governing body (or, if there are no
such voting interests, 50% or more of the equity interests of which) is owned
directly or indirectly by such first person, and the term “affiliate” shall have
the meaning set forth in Rule 12b-2 promulgated under the Exchange Act. As used
in this Agreement, “material adverse change” or “material adverse effect” means,
when used in connection with a person, any change or effect (or any development
that, insofar as can reasonably be foreseen, is likely to result in any change
or effect) that, individually or in the aggregate with any such other changes or
effects, is materially adverse to the business, prospects, assets (including
intangible assets), financial condition or results of operations of such person
and its subsidiaries taken as a whole.
 
25

--------------------------------------------------------------------------------


 
10.3        Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when said counterparts have been signed by each of the
parties and delivered to the other parties, it being understood that all parties
need not sign the same counterpart.
 
10.4       Entire Agreement; Third Party Beneficiaries. This Agreement
(including the documents and the instruments referred to herein) (a) constitute
the entire agreement and supersede all prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof,
and (b)  are not intended to confer upon any person other than the parties
hereto any rights or remedies hereunder.
 
10.5       Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Israel and, to the extent provided
herein, the Nevada Revised Statutes Chapter 78, without regard to any applicable
conflicts of law.
 
10.6       Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned by either of the parties hereto
(whether by operation of law or otherwise) without the prior written consent of
the other parties. Subject to the preceding sentence, this Agreement will be
binding upon, inure to the benefit of and be enforceable by the parties and
their respective successors and assigns.
 
10.7       No Remedy in Certain Circumstances. Each party agrees that, should
any court or other competent authority hold any provision of this Agreement to
be null, void or unenforceable, or order any party to take any action
inconsistent herewith or not to take an action consistent herewith or required
hereby, the validity, legality and enforceability of the remaining provisions
and obligations contained or set forth in this Agreement shall not in any way be
affected or impaired thereby, unless the foregoing inconsistent action or the
failure to take an action constitutes a material breach of this Agreement or
makes this Agreement impossible to perform, in which case this Agreement shall
terminate pursuant to Article VIII hereof. Except as otherwise contemplated by
this Agreement, to the extent that a party hereto took an action inconsistent
herewith or failed to take action consistent herewith or required hereby
pursuant to an order or judgment of a court or other competent authority, such
party shall incur no liability or obligation unless such party did not in good
faith seek to resist or object to the imposition or entering of such order or
judgment.
 
26

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed as of
the date first written above.
 

        IDO SECURITY LIMITED  
   
   
    By:    /s/ Gill Stiss  

--------------------------------------------------------------------------------

  President

 

        THE MEDICAL EXCHANGE INC.  
   
   
    By:    /s/ Michael Golberg  

--------------------------------------------------------------------------------

  President     


List Vendors

        /s/ Gil Stiss      

--------------------------------------------------------------------------------

Gil Stiss   
            /s/ Yoav Hirsh

--------------------------------------------------------------------------------

Yoav Hirsh   
              /s/  Shlomo Helbershtat

--------------------------------------------------------------------------------

Shlomo Helbershtat 
              /s/ Gerald Brounstein 

--------------------------------------------------------------------------------

Aboudi & Brounstein, Law Offices   
     


 
27

--------------------------------------------------------------------------------




Appendix A
 

 

Name
 
# of Shares
of Company
 
Purchase Price
 
Gil Stiss
   
780
 
$
655,000
                 
Yoav Hirsh
   
200
 
$
250,000
                 
Shlomo Helbershtat
   
20
 
$
95,000
                 
Aboudi & Brounstein
   
25
   
0
 

    
28

--------------------------------------------------------------------------------

